Title: To James Madison from Vincent Gray, 11 November 1808
From: Gray, Vincent
To: Madison, James



Sir,
Havana 11 Novr. 1808

Enclosed you have the extra Aurora of last night, which may contain information interesting.
Another Pilot Boat was to sail from Cadiz seven days after the Emprendidor left S. Lucar, and if a good passage, may bring important information.  If I can procure a file of papers by her, they shall be forwarded by the first Vessel sailing for any port of the UStates, to the Southward of Rhode Island.
All is quiet here and the Merchants are fitting out and loading with the greatest expedition for Spain, River plate, Africa, Teneriffe &c, every Vessel in Port fit to send to Sea.
The Accounts by the Emprendidor are unfavourable for Shippers from hence & from the United States, to Spain, as all the Ports in Spain are Stated to be glutted with Sugar and Coffee from British Ports and those articles nearly as low there as here.
This information will Check the Shipments from hence for Spain, in consequence of the high freight they are now paying of 15 Spanish Milled Dollars Per Box and check the price of Sugar, which had already risen 100 %p% Since the Peace with England.
Flour is down from 55 Ds. to 30 Dollars, and as Several Vessels have arrived here from VeraCruz lately with upwards of 2000 Sacks, and several more expected that Article will soon be lower.
I have lately had a Cargo of flour from Quebec, where the Master informs me the Warehouses are full of that article, and from whence immense quantities may be shipped when the River is open.  He thinks from what he saw and heard, a sufficient quantity to Supply the West Indies.  Refering you to my next I remain in haste, very respectfully Your mo. Ob Servt.

Vincent Gray


The price of flour in Quebec on the 20 Sep. was from 50 to 56/ - Per Bbl
Beef 70/ -
Pork 100/ - from which you may see that these articles were plenty there.

